917 F.2d 1305
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Raymond WEATHERFORD, Plaintiff-Appellant,v.Robert BROWN, Jr., Director of State Prisons in Michigan;Gary H. Wells, Warden, Muskegon Correctional Facility;Edward F. Wiest, Hearing Officer for the Department ofCorrections located in Lansing, Michigan;  Gordon Bush,Grievance Coordinator for Muskegon Correctional Facility;Thomas Paquin, Corrections Officer for Muskegon CorrectionalFacility;  Dale Hulbert, Sergeant, Muskegon CorrectionalFacility, Defendants-Appellees.
No. 90-1332.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1990.

1
Before RALPH B. GUY, Jr., and BOGGS, Circuit Judges;  and BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Michael Raymond Weatherford appeals the summary judgment for the defendant prison officials in this civil rights action filed under 42 U.S.C. Sec. 1983.  Weatherford alleged that defendants denied him some of his legal materials pursuant to a prison policy governing the amount of property permitted each prisoner.  The district court concluded that plaintiff failed to show harm from the denial of access to his materials and granted defendants' motion for summary judgment.  Upon consideration, we conclude that summary judgment was proper.


4
Plaintiff did not show that a genuine issue of material fact remained for trial.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).  Specifically, plaintiff did not show how he was hampered in his ability to prosecute any legal action or claim.   Cf. Childs v. Pellegrin, 822 F.2d 1382, 1385 (6th Cir.1987);  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


5
Accordingly, the judgment of the district court is affirmed for the reasons stated in its opinion filed February 21, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation